                       Case 18-13213-LMI          Doc 253      Filed 11/18/19     Page 1 of 2




        ORDERED in the Southern District of Florida on November 15, 2019.




                                                               Laurel M. Isicoff
                                                               Chief United States Bankruptcy Judge
_____________________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION
        In re:

        JENNIFER ANN CABRERA                                                    CASE NO. 18-13213-LMI
                                                                                CHAPTER 13
                                Debtor.
        _______________________________/

                  ORDER GRANTING MOTION FOR ORDER CONFIRMING
          THE AUTOMATIC STAY IS NOT IN EFFECT PURSUANT TO 11 U.S.C. §365(p)(1)

                 THIS CASE came on for consideration on the Motion for Order Confirming the Automatic

        Stay is not in Effect (“Motion”) filed by Toyota Motor Credit Corporation as servicer for Toyota

        Lease Trust (“Movant”) (Doc. No. 252). Movant, by submitting this form of order, represents that

        the Motion was served on all parties required by Local Rule 9013-1(D), that the 21-day response

        time provided by that rule has expired, that no one has filed, or served on the Movant, a response

        to the Motion, and the relief to be granted in this Order is the identical relief requested in the

        Motion. The Court, having reviewed the Motion and being otherwise fully advised on the premises,

        finds it appropriate to grant the requested relief. It is

                 ORDERED:
               Case 18-13213-LMI          Doc 253     Filed 11/18/19    Page 2 of 2



        1.      The Motion (Doc. No. 252) is granted.

        2.      The automatic stay arising by reason of 11 U.S.C. §362 of the Bankruptcy Code is

confirmed to be terminated as to Movant’s interest in the following property: 2016 LEXUS

RX350; VIN: 2T2BZMCA0GC051844 (“collateral”).

        3.      Movant has complete in rem relief to take any and all steps necessary to exercise

any and all rights it may have in the collateral, to gain possession of said collateral, to have such

other and further in rem relief as is just.

                                                ###
Submitted by:
Gavin N. Stewart, Esquire
P.O. Box 5703
Clearwater, FL 33758
P: (727) 565-2653
F: (727) 213-9022
E: bk@stewartlegalgroup.com

Counsel for Movant is directed to serve a copy of this order to the parties listed below and file a
Certificate of Service with the Court.

Copies furnished to:
VIA FIRST CLASS MAIL
Jennifer Ann Cabrera
690 SW 1st Court, Unit 3114
Miami, FL 33130

VIA CM/ECF NOTICE
Michael A. Frank, Esq.
10 NW LeJeune Rd #620
Miami, FL 33126

Nancy K. Neidich
POB 279806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
